DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The indicated allowability of claims 3-8 and 12 is withdrawn. Claims 1 and 3-17 are unpatentable for the reasons indicated below: the claims are rejected under 35 U.S.C. §101, §112(a), and §112(b). See the rejection below for further details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-17 are rejected under 35 U.S.C. 101 because
the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes and mathematical equations. These judicial exceptions are not integrated into a practical application because independent claims 1, 15, and 16 only recite a method, an apparatus, and a generic computer implemented system, respectively, as the meaningful limitations for the application of the abstract ideas being claimed. The method of claim 1 could be performed without any physical structure because no physical structure is required by the claims. Likewise, the apparatus of claim 15 does not provide limitations which require physical structure to perform the mathematical equations. The recitation of a generic computer implemented system (claim 16) does not add meaningful limitations as it only amounts to implementing the mental process and/or mathematical equation on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 1, 15 and 16 are directed to performing calculations with equations. In all the claims, the means for, the modules for, and the steps for calculating the equations can be performed mentally and as such are judicial exceptions and not eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claims 15-17 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Regarding independent claims 15 and 16 the scope of enablement cannot be determined because the claims are directed to judicial exceptions. It is unclear what structure may or may not read on these limitations.
Dependent claim 17 depends from claim 16 and is also directed to judicial exceptions. Therefore, the scope of enablement for this claim also cannot be determined because it is unclear what structure may or may not read on these limitations.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Regarding independent claims 1, 15, and 16 the metes and bounds of the claim language cannot be determined because no discrete means has been provided. The claims amount to an abstract idea that could be performed with, or even without, various tools. Thus, because it is unclear what subject matter is being disclosed in the claim language, the claims do not distinctly claim subject matter by which the metes and bounds of the claims can be determined.
Claims 3-14 and 17 depend from claims 1 and 16 and also do not distinctly claim subject matter by which the metes and bounds of the claims can be determined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
9/29/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655